DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkel (US 6,418,641) in view of Nakatsuka (US 2010/0269368) and Smith et al. (US 7,997,011).
Regarding claim 1, Schenkel a running shoe formed from an upper made from any suitable material and a structural frame composed of an insole affixed to the shoe upper (“midsole”), a frame affixed to the insole including front and rear cutout portions and a sole made up of three separate parts affixed to the frame affixed to the frame, two of the parts having cutouts corresponding respectively to the front and rear cutouts of the frame (Col. 1, Lines5-6 and 21-29). It is further noted that the examiner considers the frame and the sole layers as the outsole layer. Additionally, the sole is illustrated in figure 1, formed from three separate parts including a front portion which is shown to have a sidewall (“outsole have a sidewall”) (Figure 1). The insole is further taught to be formed from a material which has resiliency and shock absorbing characteristics (Col. 1, Lines 30-35). 
Schenkel is silent with respect to the structural frame further including a carbon fiber sheet disposed on the outsole, the carbon fiber sheet having a base, two lateral bending portions and a rear bending portion, wherein the two lateral bending portions bend from the two sides of the base towards the midsole and extend towards each other and the rear bending portion bends from the base towards the midsole and extends towards the lateral bending portions.
Nakatsuka teaches a running shoe that converts the impact of landing into propulsion during the kick phase (Pg. 1, Paragraph [0002]). The shoe includes a main body and a plate spring attached to the main body and functions to absorb impact during landing and to release energy during the kick phase (Pg. 2, Paragraph [0027]). The plate spring includes a hard stepping plate, a hard ground plate and a joint portion which acts a s spring with an energizing force located at the heel and connecting the two plates which bends outward and towards the middle 
Smith teaches an article of footwear having a support with spring arms (Col. 1, Lines 6-8). The support assembly includes and upper and a lower plate wherein the lower plate includes a plurality of spring arms with each spring arm curving initially outward and then upward and inwardly from the peripheral edge to the upper plate (Col. 1, Line 66-Col. 2, Line 4). The spring arms are provided in the heel region of the lower plate and may be varied in thickness, height and the specific profile in order to achieve different levels of deflection and support (Col. 5, Lines 10-14). Furthermore, the number and location of the spring arms may also be varied to provide support and cushioning in different locations as well in varied amounts (Col. 5, Lines 15-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the structural frame of Schenkel with the spring plate of Nakatsuka which may be formed from carbon fiber in order to absorb impact during landing and to release energy during the kick phase. Furthermore, one of ordinary skill in the art would position the spring plate between the insole which provides resiliency and shock absorbing characteristics and the frame/sole layers which require corresponding cutouts resulting in the configuration to be insole/spring plate/frame/sole which the examiner considers as equivalent to the midsole disposed on the carbon fiber sheet which is disposed on the outsole. Furthermore, it would have been obvious to further include additional joint portions at lateral heel portions of the spring plate in order to optimize the cushioning and impact absorbing features of the spring plate as taught by Smith. "[W]here the general conditions of a claim are disclosed in the prior art, it is 
Regarding claims 10-11, Schenkel teaches the structural frame as discussed above with respect to claim 1 with the spring plate having multiple joint portions in the heel in order to provide impact absorption during activity and cushioning as taught by Nakatsuka and Smith. As discussed above, the joint portions are provided in the heel of the spring plate and the rear portions of the foot near the heel as illustrated in figures 1 of both Nakatsuka and Smith (“wherein the lateral bending portions substantially correspond to a middle-rear end of the midsole” & “wherein the rear bending portion substantially corresponds to a rear end of the midsole”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schenkel (US 6,418,641) in view of Nakatsuka (US 2010/0269368) and Smith et al. (US 7,997,011) as applied to claim 1 above, and further in view of Hung (US 2006/0021257).
Regarding claim 2, Schenkel teaches the structural frame as discussed above with respect to claim 1. As discussed above, the examiner considers the frame and the sole to be part of the outsole. Schenkel further teaches the frame being formed from a carbon fiber material (“intermediate fabric”) and the sole as being formed from a rubber material (“lower rubber layer”) (Col. 4, Lines 23-35).
Schenkel is silent with respect to an upper rubber layer. 
Hung teaches a flexible puncture resistant sole which includes alternating plies of woven fabric and a flexible bonding agent such as rubber or plastic (Pg. 1, Paragraph [0001]). The sole provides improved flexibility and resistance of injury to the user (Pg. 1, Paragraphs [0004] and [0008]). As illustrated in figure 3, the bonding agent being rubber sandwiches the woven layers. 
. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkel (US 6,418,641) in view of Nakatsuka (US 2010/0269368), Smith et al. (US 7,997,011), Hung (US 2006/0021257) as applied to claims 1-2 above, and further in view of Peikert et al. (US 2015/0082669).
Regarding claim 3, Schenkel teaches the structural frames as discussed above with respect to claim 2.
Schenkel is silent with respect to the frame including a first intermediate portion and a second intermediate portion spaced apart by a first distance; the first intermediate portion corresponding to a front end of the carbon fiber sheet; the second intermediate portion corresponds to a rear end of the carbon fiber sheet; the first distance at least partly corresponds to the lateral bending portions.
Peikert teaches footwear that has a shoe-bottom structure with high water vapor permeability without compromising stability for situations such as when feet begin to sweat (Pg. 1, Paragraph [0003]). The shoe-bottom includes a multi-part outsole includes barrier materials aligned with trough holes in order to provide the water-vapor permeability in addition to provide support to the wearer (Pg. 6, Paragraphs [0086]-[0087]). This is further illustrated in figures 15-16 such that there is an intermediate layer holding the barrier materials which are provided in an intermediate portion of the outsole formed from a front portion (#119c) and a rear portion (#119a) and a bottom layer which includes two separate portions having openings which correspond to the barrier materials and the passage opening provided in the rear portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to from the structural frame of Schenkel such that the frame layer is formed as two separate parts to provide water-vapor permeability and prevention of the accumulation of sweat as taught by Peikert. It is further noted that Schenkel is directed towards running shoes and Peikert is related towards the prevention of the accumulation of sweat wherein both sole structures teach corresponding cutouts which are identical between an intermediate layer, being the frame layer and the #119 layers, and a lowermost layer, sole layers and layers #117. Furthermore, it is noted that one intermediate portion corresponds to the front of the sole (“front end of the carbon fiber sheet”) and the rear end of the sole (“rear end of the carbon fiber sheet”). 
Regarding claim 4, Schenkel in view of Peikert teaches the structural frames as discussed above with respect to claim 3 in which the frame layer is formed from a first and a second intermediate portion. Schenkel further illustrates a sole layer, or the lowermost layer, being formed from three separate parts, as discussed above and illustrated in figure 1 shown in relation to the frame layer (“first rubber portion, second rubber portion, and a third rubber portion; the first rubber portion spaced apart from the second rubber portion by a second distance; the second rubber portion is spaced apart from the third rubber portion by a third distance; the first rubber portion corresponds to a front portion of the first intermediate portion; the second rubber portion corresponds to a rear portion of the first intermediate portion; the third rubber portion corresponds to the second intermediate portion; the third distance corresponds to the first distance”) (Fig. 1)
claims 5-6, Schenkel in view of Peikert teaches the structural frames as discussed above with respect to claim 3 in which the frame layer is formed from a first and a second intermediate portion. As illustrated in figure 1 of Schenkel, the distance between the rear portion (#22) and the middle portion (#24) of the sole layer is greater than the distance between the front portion (#26) and the middle portion (#24). Additionally, as illustrated in the same figure, the distance between the front and middle portions appears to correspond to the front of the frame layer which would be the first intermediate portion.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkel (US 6,418,641) in view of Nakatsuka (US 2010/0269368), Smith et al. (US 7,997,011), Hung (US 2006/0021257) and Peikert et al. (US 2015/0082669) as applied to claims 1-4 above, and further in view of Graham et al. (US 5,561,920).
Regarding claims 7-9, Schenkel teaches the structural frame as discussed above with respect to claims 1-4. 
Schenkel is silent with respect to the portions of the sole layer each including a sidewall (claim 7), wherein each of the sidewalls comprises two sidewalls that extend upward and are partly connected (claim 8) and the first and second sidewalls covering the first intermediate portion and the third sidewalls covering the lateral and rear bending portions.
Graham teaches a shoe construction (Col. 1, Lines 15-17). The constructions include components that may be applied to the heel, the midfoot and the forepart of the shoes (Col. 5, Lines 35-37). One of the components includes a flange or a sidewall including a portion that has greater height at certain portions to impart greater stability to the shoe constructions (Col. 5, Lines 50-55). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-10 of copending Application No. 16/480,386 in view of Nakatsuka (US 2010/0269368) and Smith et al. (US 7,997,011). 
In particular, the claim 1 of application ‘386 teaches an outsole having a sidewall, a carbon fiber sheet arranged on the outsole a and a thermoplastic elastic sheet adhered on the carbon fiber sheet (“midsole”).
Application ‘386 is silent with respect to the carbon fiber sheet including the later and rear bending portions which are taught by Nakatsuka and Smith as discussed above with respect to claim 1 and are herein included in the current double patenting rejection.
Additionally, claims 3 and 6-10 teach the limitations of claims 2-10.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/LUCAS A STELLING/               Primary Examiner, Art Unit 1773